USCA11 Case: 19-14095    Date Filed: 11/16/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14095
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:08-cr-00126-EAK-TBM-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


CHRISTOPHER POWELL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (November 16, 2020)

Before ROSENBAUM, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-14095        Date Filed: 11/16/2020    Page: 2 of 2



      Mary Anderson, appointed counsel for Christopher Powell in this appeal from

the partial grant of a request for a sentence reduction under 18 U.S.C. § 3582(c)(2),

has moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Powell has submitted a

response to Anderson’s motion to withdraw. Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and the district court’s partial

grant of Powell’s sentence-reduction request is AFFIRMED.




                                           2